Citation Nr: 1519110	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1975 and from April 1987 to February 1998.  The Veteran had Navy Reserves membership between those periods of active service.  The Veteran died in January 2005, and the appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant in her June 2010 VA Form 9 had requested a Board hearing at the RO.  However, by a signed submission in August 2010 she withdrew that request.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Unfortunately, additional development is required before the Board decides the appeal.

The Veteran died in January 2005.  The death certificate and treatment records indicate that he died of a metastatic non-small-cell carcinoma of the lung.  

The appellant presents two theories in support of her claim.  The first involves exposure to carcinogens in service.  The appellant in an April 2010 statement asserted that during the period from June 1966 to October 1967 the Veteran worked on a fight line while stationed at NAS, Millington, Tennessee.  She stated that during that period his duties included refueling aircraft as part of an aircraft ground crew and these duties exposed him to numerous airborne toxins which potentially caused the cancer which resulted in his death.  By the appellant's account, these toxins included aircraft and ground vehicle fuels, benzene, arsenic, formaldehyde, nitrogen, and oxides.  

Service personnel records reflect that during most of his Naval career the Veteran performed intelligence work, including analysis work and use of linguistic skills, as well as clerical, recruiting, and management work.  These records do not indicate that the Veteran performed any flight line work or any work refueling aircraft.  Hence, upon remand, the appellant should be afforded the opportunity to submit any evidence that the Veteran performed flight line work as she has alleged.  

If evidence of in-service fight line work is received, an assessment of likely exposures to carcinogens during that work should be sought from the Navy Marine Corps Public Health Center, Occupational and Environmental Medicine (OEM).

The record of an August 2002 private treatment consultation notes that the Veteran had a history of smoking, including most recently cigar smoking up until May 2002.  That record also notes a family history of cancer in the Veteran's mother.  Thus, both heredity and smoking are implicated in the record as potential causal factors in the Veteran's terminal cancer, and may potentially be implicated as more likely causes than flight line exposures from June 1966 to October 1967, even if such flight line work is verified.  Thus, if flight line work exposures in service are implicated as possibly causing the Veteran's terminal cancer, a VA opinion addressing this possible cause must also consider these other possible causal factors.  

The appellant's second theory is onset of cancer while still in service, as evidenced by deteriorating handwriting and hand tremor documented in a January1998 service treatment record, prior to service separation, as well as in a treatment visit in March 1998, after service separation.  The appellant has submitted medical literature indicating that tumor impinging on nerves is a potential cause of peripheral neuropathy.  Thus, onset of a tumor in service with resulting hand tremor and deteriorating handwriting in January 1998 appears to be possible.  

Initial private treatment records for the adenocarcinoma of the lung indicate that it was first diagnosed in July 2002.  However, an August 2002 treatment consultation record notes a history of the Veteran initially having back pain in January 2002 which did not resolve.  He sought medical care due to the persistent back pain, and this care led to a July 2002 MRI which revealed a large mass pressing on the spinal canal in the region of T9-T10, causing the back pain.  

The appellant's representative has argued that while the cancer was not discovered until July 2002, its advanced state at that time supports its presence prior to service separation in January 1998.  

A medical opinion should be obtained based on review of the record, addressing the likelihood that the terminal adenocarcinoma was present prior to service separation in January 1998.  If in-service flight line work is supported by evidence, then the physician should also address the likelihood of a causal link between such in-service exposures and the Veteran's terminal cancer.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO/AMC should contact the appellant and ask her to provide any evidence she may have to support her assertion that the Veteran worked on a flight line in service including in capacities refueling aircraft.  

2.  If any evidence of flight line duties in service is received, to include any statements of lay knowledge from communications with the Veteran at the time of those duties, then the RO/AMC should undertake any service department development which may serve to verify any period of flight line work.  

3.  If sufficient evidence of the Veteran's work on a flight line in service is received, then the RO/AMC should contact the Navy Marine Corps Public Health Center, Occupational and Environmental Medicine (OEM), 620 John Paul Jones Circle, Suite 1100, Portsmouth, VA 23708-2103, for an OEM consultation.  This institution should be asked to apply its expertise to the question of the likely extent of exposure to carcinogenic agents while the Veteran performed flight line work or aircraft refueling work (whichever is supported by evidence obtained) in service.  Both aircraft fuels and ground vehicle fuels should be considered, as well as other toxic agents as may have been present on the flight line while the Veteran was assigned to these duties.  For these assessments, the RO/AMC should provide a statement of the period(s) during which the Veteran was assigned to flight line duties including refueling duties, including the times and places of his stationings.  The RO/AMC should cooperate with any additional assistance or informational needs for these inquiries.  All requests, responses, and reports received should be included in the record.

4.  Then, all pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise to provide an opinion as to the etiology of the metastatic adenocarcinoma of the lung which caused the Veteran's death.   

The physician should state an opinion as to whether there is a 50 percent or better probability that the terminal adenocarcinoma originated during the Veteran's active service, is otherwise etiologically related to his active service, or was manifested by any symptoms within the first year following the Veteran's February 1998 separation from service.  In so doing, the physician should address the likelihood that the hand tremor and deteriorating handwriting for which the Veteran was medically seen in January 1998 and March 1998 were due to neuropathy caused by the adenocarcinoma.  The physician should consider the July 2002 private MRI finding of a large mass pressing on the spinal canal in the region of T9-T10.  

If flight line duties are supported by the evidence of record, the physician should also state an opinion as to whether there is a 50 percent or better probability that chemical exposures during these duties played a material causal role in the development of the terminal adenocarcinoma.  For this opinion RO or AMC should provide a statement of evidence obtained supporting the Veteran's flight line duties, the period(s) during which he performed these duties, and any report(s) obtained from the Navy Marine Corps Public Health Center, Occupational and Environmental Medicine (OEM).  

Other potential causes of the terminal cancer should be considered by the physician, including history of smoking and family history of cancer, as indicated in histories provided in the clinical records.  

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

5.  The RO/AMC should also undertake any other development deemed appropriate.

6.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




